DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed on 04/22/2022 have been fully considered but are moot in view of the new ground of rejection.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
Claims 1 and 9 contain a phrase “adapted to” in lines 13 and 5 respectively.  Claim scope is not limited by claim language that suggests or make optional (i.e., adapted to, operable to, capable of) but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  Such clause may render parts of the claim optional (See MPEP 2111.04).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7-13 are rejected under 35 U.S.C. §103 as being unpatentable over Paulitsch et al. (EP 1921801 B1) hereinafter “Paulitsch” in view of Karl et al. (WO 2019/123447 A1)
As per claim 1, Paulitsch discloses a method for performing message arbitration in a first communication network (CAN Network) based on physical arbitration of a physically existing second communication network, the first communication network including a plurality of first nodes in turn interconnected with corresponding second nodes of the second communication network (Abstract, Method and network for forwarding messages with priority-based arbitration; See also claim 1, A network (100) comprising: a plurality of nodes (102)…), the method comprising: 
receiving a message (Claim 1, receiving the selected node’s message…) from a first node at a corresponding second node, the message including arbitration data of the first communication network (See claim 1, wherein a priority-based arbitration scheme is used to communicate over each of the plurality of point-to-point links….coupled to each of the plurality of nodes (102); See also [0014], when one of nodes 102-1…102-N has a message to transmit…to initiate the arbitration sequence)
generating a message-frame at the second node (Paulitsch, [0014], when one of nodes 102-1…102-N has a message to transmit…), the message-frame having a start preamble (Paulitsch, [0014], Start of Frame (SOF) field) including a modified arbitration sequence of the first communication network (Paulitsch, [0014], to initiate the arbitration sequence; See also claim 1, select which node’s message should be forwarded to the other nodes based, at least in part, on the priority used in the priority-based arbitration scheme))
Paulitsch does not explicitly disclose the modified arbitration sequence being generated based on a double arbitration over different kinds of networks, the modified arbitration sequence corresponding to a bit-wise replacement of arbitration data of the first communication network adapted to the physically existing second communication network.
Karl discloses the modified arbitration sequence being generated based on a double arbitration over different kinds of networks, the modified arbitration sequence corresponding to a bit-wise replacement of arbitration data of the first communication network adapted to the physically existing second communication network (Karl, page 88, lines 23-25, CAN data transmission uses a lossless bit-wise arbitration method of contention resolution. This arbitration method requires all nodes on the CAN network to be synchronized to sample every bit on the CAN network at the same time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Karl related to the modified arbitration sequence being generated based on a double arbitration over different kinds of networks, the modified arbitration sequence corresponding to a bit-wise replacement of arbitration data of the first communication network adapted to the physically existing second communication network and have modified the teaching of Paulitsch in order to improve overall network throughput (Karl, page 63, line 28)
Paulitsch in view of Karl disclose transmitting the message-frame over the second communication network by using the corresponding second node (Paulitsch, [0014], when one of nodes 102-1…102-N has a message to transmit….; See also claim 1, determine that one of more of the nodes (102) is transmitting a message via the hub (104), the hub (104) configured to select which node’s message should be forwarded to the other node…)

As per claim 2, Paulitsch in view of Karl disclose the method according to claim 1, wherein the generated message-frame further includes at least one data set (Paulitsch, [0023], a set of valid IDs), error correction code information and a message suffix (Paulitsch, [0046], signals an error during the dummy message by sending a series of common bits which cause an error (e.g., six consecutive logical “1s” or six consecutive logical “0s”))

As per claim 7, Paulitsch in view of Karl disclose the method according to claim 1, wherein the second data communication network is a wired communication channel or a wireless communication channel (Paulitsch, [0039], when information is transferred or provided over a network or another communications connection (either hardwired, wireless or a combination of hardwired or wireless)

As per claim 8, Paulitsch in view of Karl disclose the method according to claim 1, wherein the first data communication network is a protocol-based controller area network bus network (Paulitsch, [0008], system 100 uses the Controller Area Network (CAN) protocol)

As per claim 9, Paulitsch discloses a protocol-based data transmission system (Paulitsch, [0008], system 100 uses the Controller Area Network (CAN) protocol), comprising: 
a plurality of first nodes and a plurality of second nodes (See claim 1, A nework (100) comprising: a plurality of nodes (102)…a hub (104) that is communicatively coupled to each of the plurality of nodes (102)…; See [0042], a plurality of nodes (e.g., nodes 102-1…102-N)
said second nodes being required to communicate by using a second communication network (Abstract, Method and network for forwarding messages with priority-based arbitration; See also claim 1, A network (100) comprising: a plurality of nodes (102)…)
Paulitsch does not explicitly disclose said first nodes and said second nodes being adapted to communicate according to the method of claim 1.
Karl discloses said first nodes and said second nodes being adapted to communicate according to the method of claim 1 (Karl, page 88, lines 23-25, CAN data transmission uses a lossless bit-wise arbitration method of contention resolution. This arbitration method requires all nodes on the CAN network to be synchronized to sample every bit on the CAN network at the same time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Karl related to said first nodes and said second nodes being adapted to communicate according to the method of claim 1 and have modified the teaching of Paulitsch in order to improve overall network throughput (Karl, page 63, line 28)

As per claim 10, Paulitsch in view of Karl disclose the data system according to claim 9, wherein said first nodes include a communication interface to communicate with said corresponding second nodes by using a first network protocol (Paulitsch, [0025], Per-port logic 501 includes CAN interface 502…CAN interface 502 includes a transmitter and receiver (not shown) coupled to a node such as nodes 102-1…102-N)

As per claim 11, Paulitsch in view of Karl disclose the data system according to claim 9, wherein said second nodes include a first communication interface to communicate with said corresponding first nodes by using a first-network protocol, and a second communication interface to communicate over at least one of a second communication network or a wireless network by using a second-network protocol (Paulitsch, [0025], Per-port logic 501 includes CAN interface 502…CAN interface 502 includes a transmitter and receiver (not shown) coupled to a node such as nodes 102-1…102-N)

As per claim 12, Paulitsch in view of Karl disclose the data system according to claim 9, wherein said first communication interface is a CAN, CAN FD, high speed CAN or remote device management (Karl, page 88, lines 7-8, The apparatus and methods are for CAN flexible data rate (CAN FD) communications in a mixed CAN network with CAN FD nodes…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Karl related to wherein said first communication interface is a CAN, CAN FD, high speed CAN or remote device management and have modified the teaching of Paulitsch in order to improve overall network throughput (Karl, page 63, line 28)

As per claim 13, Paulitsch in view of Karl disclose the data system according to claim 9, wherein said wireless network is a WiFi network, a 5G network or a Bluetooth network (Karl, page 29, lines 13-14, Bluetooth (RTM), …Wi-Fi)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Karl related to wherein said wireless network is a WiFi network, a 5G network or a Bluetooth network and have modified the teaching of Paulitsch in order to improve overall network throughput (Karl, page 63, line 28)

Claims 3-6 are rejected under 35 U.S.C. §103 as being unpatentable over Paulitsch in view of Karl and further in view of Fehr et al. (US 20040254700 A1) hereinafter “Fehr”.
As per claim 3, Paulitsch in view of Karl disclose the method according to claim 1, they do not explicitly disclose which further comprises adapting the second node to detect data transmission in the second communication network and in turn to inform the corresponding first node to suspend message sending. 
Fehr discloses adapting the second node to detect data transmission in the second communication network and in turn to inform the corresponding first node to suspend message sending (Fehr, [0037], the arbitration field may also be adapted to contain routing information for communicating the data packet 600 through the network 400)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Fehr related to adapting the second node to detect data transmission in the second communication network and in turn to inform the corresponding first node to suspend message sending and have modified the teaching of Paulitsch and Karl in order to improve delay in communication network ([0007])

As per claim 4, Paulitsch in view of Karl and Fehr disclose the method according to claim 3, which further comprises using the second node to send a reserved message to the corresponding first node after detecting data transmission in the second communication network, the reserved message causing a losing arbitration procedure of the first node within the first communication network (Fehr, [0045], detect that a node, either a smart node or a dumb node, is creating traffic, inhibiting traffic flow or otherwise function in a manner that that degrades the performance of the network)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Fehr related to use the second node to send a reserved message to the corresponding first node after detecting data transmission in the second communication network, the reserved message causing a losing arbitration procedure of the first node within the first communication network and have modified the teaching of Paulitsch and Karl in order to improve delay in communication network ([0007])

As per claim 5, Paulitsch in view of Karl and Fehr disclose the method according to claim 3, wherein the detected-data transmission corresponds to at least one of data traffic within the second communication network or data traffic of the corresponding node within the first data communication network (Fehr, [0045], detect that a node, either a smart node or a dumb node, is creating traffic, inhibiting traffic flow or otherwise function in a manner that that degrades the performance of the network)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Fehr related to wherein the detected-data transmission corresponds to at least one of data traffic within the second communication network or data traffic of the corresponding node within the first data communication network and have modified the teaching of Paulitsch and Karl in order to improve guaranteed delivery in communication network ([0007])

As per claim 6, Paulitsch in view of Karl and Fehr disclose the method according to claim 4, which further comprises detecting a network contention of the second data communication network and sending the reserved message to the corresponding first node (Fehr, [0053], Sufficient buffer space may be needed within the network, but not necessarily for all of the smart nodes, such that at least all real time mission critical traffic can be buffered in the case of output port contention)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Fehr related to detect a network contention of the second data communication network and sending the reserved message to the corresponding first node and have modified the teaching of Paulitsch and Karl in order to improve delay in communication network ([0007])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462     

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462